Citation Nr: 0948293	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-39 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to increased (compensable) evaluation for 
bilateral hearing loss, prior to July 8, 2008.

2.  Entitlement to increased evaluation for bilateral hearing 
loss, evaluated at 30 percent from July 8, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which, in pertinent part, denied 
the Veteran's application for an increased (compensable) 
rating for service-connected hearing loss.  The Veteran filed 
a timely Notice of Disagreement (NOD) in March 2007 and, 
subsequently, in September 2007, the RO provided a Statement 
of the Case (SOC).  In November 2007, the Veteran filed a 
timely substantive appeal to the Board.  In a May 2009 rating 
decision, the RO re-evaluated the Veteran's bilateral hearing 
loss disorder, assigning a 30 percent rating effective July 
8, 2008.  As this award is less than the maximum available 
benefit, it does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will 
proceed with appellate review of the propriety of the 
assigned ratings.

The Board observes that in the October 2006 rating decision 
from which this appeal arises, the RO granted the Veteran's 
claim for service connection for tinnitus, assigning a 10 
percent evaluation.  The Veteran did not appeal the rating 
assigned within the required time period and the decision 
became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  
In June 2008, the Veteran filed a claim for entitlement to an 
increased evaluation for tinnitus.  In a July 2008 rating 
decision, the RO denied his claim.  As the Veteran did not 
appeal this decision, it is not currently in appellate status 
and is not before the Board.  Id. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A preliminary review of the claims file reveals that, due to 
a hearing request, this matter is not ready for appellate 
disposition.

As noted in the Introduction, in November 2007, the Veteran 
filed a timely substantive appeal to the Board.  On his 
appeal form, the Veteran requested a Board hearing at the 
local VA office before a member, or members, of the Board.  
In January 2008, the Veteran filed a written statement 
withdrawing his hearing request.  However, in June 2009, the 
Veteran filed an additional statement, on the standard 
substantive appeal form, again requesting a hearing before 
the Board.  In July 2009, the RO mailed the Veteran a letter, 
asking him to indicate if he still wished to have a Board 
hearing and, if so, which type of Board hearing he would 
prefer.  In the letter, the RO indicated that, if he did not 
respond, they would schedule the Veteran to appear before the 
Board, seated at the RO (i.e. Travel Board), when such a 
hearing became available.  As the Veteran did not respond to 
the July 2009 letter and has not withdrawn his latter request 
for a Travel Board hearing, this case must be returned to the 
RO to schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must schedule the Veteran for a 
hearing before a Veterans Law Judge 
sitting at the RO in Denver, Colorado.  
The Veteran should be apprised of the next 
available date for such a hearing, and 
should be informed of his right to have a 
videoconference hearing as an alternative.   
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no 
opinion, either legal or factual, as to 
any final determination warranted in this 
case. The purpose of this remand is to 
afford the Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).



